  Case 4:20-mj-00121-LRL Document 1 Filed 12/10/20 Page 1 of 2
                                                             3 PageID# 4
                                                                       1

                                                                                      FILED
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                       DEC 1 0 2020
                                NEWPORT NEWS DIVISION
                                                                             CLERK. U.S. DISTRiCI COURI
UNITED STATES OF AMERICA                         )                                    NORFOLK. VA
                                                           CASE NO.
             vs.

                                                          COURT DATE: December 16,2020
   RANDALL H. NEAL


                                 CRIMINAL INFORMATION



                                        CHARGE ONE

                             (Misdemeanor)Ticket No. El075263


THE UNITED STATES ATTORNEY CHARGES:



That on or about October 9, 2020, at Langley Air Force Base, Virginia, on lands acquired for the
use of the United States, within the special maritime and territorial jurisdiction of the United
States and in the Eastem District of Virginia, RANDALL H. NEAL, did recklessly operate a
motor vehicle. (In violation of Title 18, United States Code, Sections 7 and 13, which
assimilates the Code of Virginia 46.2-862).




                                                             G. ZACHARY TERWILLIGER
                                                             United States Attorney


                                                    3Y-
                                                     Cecelia M. Mitchell
                                                     Special Assistant United States Attorney
                                                     Attorney for the United States
                                                     United States Attorney's Office
                                                    Fountain Plaza Three, Suite 300
                                                    721 Lakefront Commons
                                                    Newport News, Virginia 23606
                                                    Phone:(757)225-8524
                                                    Email: cecelia.mitchell.3@us.af.mil
   Case 4:20-mj-00121-LRL Document 1 Filed 12/10/20 Page 2
                                                         3 of 2
                                                              3 PageID# 5
                                                                        3



                                CERTIFICATE OF SERVICE


I, Cecelia M. Mitchell, hereby certify that on December 10,2020,1 caused a true and correct
copy ofthe foregoing criminal information to be mailed to the defendant, RANDALL H. NEAL.



                                                          G.ZACHARY TERWILLIGER
                                                           United States Attorney




                                                   BY:                    'yyUtZiAoM
                                                   Cecelia M. Mitchell
                                                   Special Assistant United States Attorney
                                                   Attorney for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakefront Commons
                                                   Newport News, Virginia 23606
                                                   Phone:(757)225-8524
                                                   Email: cecelia.mitchell.3@us.af.mil
